Opinion issued September 28, 2006 




 



 
 



In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00772-CR
____________

IN RE DONALD MIMS, Relator




Original Proceeding on Petition for Writ of Mandamus



 
Corrected
 
MEMORANDUM  OPINION
          Relator, Donald Mims, has filed in this Court a petition for writ of mandamus,
complaining that respondent
 did not bench warrant relator back to the 21st District
court of Burleson County to withdraw his plea of guilty.  Relator’s claims stem from
an alleged violation of a plea bargain agreement that he made in 1999 in trial court
case number 11970.
          The petition for writ of mandamus is dismissed for lack of jurisdiction.PER CURIAM

Panel consists of Chief Justice Radack, and Justices Alcala and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).